Citation Nr: 0313357	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left-sided hemiplegia due to treatment during hospitalization 
for VA total hip replacement surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

In response to an October 2002 Board letter, the veteran 
responded in November 2002, affirming his request for a Board 
hearing at the RO (i.e., Travel Board hearing).  On May 13, 
2003, a member of the Board granted the veteran's motion to 
postpone the Travel Board scheduled in accordance with the 
Board's February 2003 Remand.  To accord the veteran due 
process, the RO should schedule another Travel Board hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claim for compensation for left-sided 
hemiplegia under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




